     Case: 1:19-cv-06330 Document #: 47 Filed: 04/06/20 Page 1 of 1 PageID #:369

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                                 Eastern Division

Karamelion LLC
                           Plaintiff,
v.                                             Case No.: 1:19−cv−06330
                                               Honorable Sharon Johnson Coleman
Fibar USA LLC
                           Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, April 6, 2020:


        MINUTE entry before the Honorable Sharon Johnson Coleman: Pursuant to the
Northern District of Illinois' Second Amended General Order 20−0012, the 4/20/2020
status hearing is stricken. The Court will reset the status hearing at a later date. Mailed
notice. (ym, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
